RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3–5, 9–12 and 14–17 are pending in this application.
Claims 2, 6–8 and 13 are canceled.
Claims 1, 3–5, 9–12 and 14–17 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Regarding claims 1, 12 and 17, the newly amended limitation now includes the limitation as follows:
“wherein, prior to receiving both the first and the second electronic actor-to-actor association request messages, the first unique identifier is the only user identity related information of the first actor in the social network service that may be visible to the second actor, and the second unique identifier is the only user identity related information of the second actor in the social network service that may be visible to the first actor in the social network service, and”

The Applicant in her remarks identifies that the support for the amendments are found throughout the present application including, “for example, at least on page 9, lines 15-19 of Applicant’s original specification.” Remarks filed 1/10/2022 at 11. The pin-cited original specification reads as follows:
“The requirements checked in steps 32 and 35 may include the waitin period between the first and the second association request messages, user settings for ability or permission to associate another user, requesting an approval from a third party. The third party may be for example a third user, a group of users, an administrator, an automated approval service etc.”
Original Specifications on 8/5/2014 on page 9, lines 15–19.


In fact, the original disclosure fails to mention any ability of the first unique identifier being the only user identity related information of the first actor that may be visible to the second actor and vice versa for the first actor of the second unique identifier of the second user.
For example, lines 1 to 13 on page 7 of the original specifications identifies that users may agree to get associated using a second communication channel and “share their unique identifiers and agree to send association request messages to the social network”, but does not mention that it is the “only user identity related information” that is being shared. Another example is identified in lines 1 to 2 on page 10 of the original specifications, where users meeting and deciding to get associated in a multiplayer game “share their unique identifiers (step 30)”. However, this example does not identify the concept that their sharing the unique identifiers is the “only user identity related information of the first actor” that the parties share with each other.
Therefore, the amended limitations identified in claims 1, 12 and 17 are rejected under 35 U.S.C. §112 (a) as including new matter which was not previously disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3–5, 9–12 and 14–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 12 and 17, the limitation “wherein, prior to receiving both the first and the second electronic actor-to-actor association request messages, the first unique identifier is the only user identity related information of the first actor in the social network service that may be visible to the second actor, and the second unique identifier is the only user identity related information of the second actor in the social network service that may be visible to the first actor in the social network service, and” is indefinite. It is unclear whether the limitation “that may be visible to the second actor” and “that may be visible to the first actor” requires that the unique identifier be visible to the second/first actor, or not be visible to the second/first actor, or whether the unique identifier can be visible to the second/first actor but there is no requirement that it actually be visible. As the limitation includes multiple interpretations, the independent claims 1, 12 and 17 are indefinite.
Dependent claims 3–5, 9–11 and 14–16 are rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Formo et al. (2015/0046830) (see Fig. 3); and
Robson (2011/0219310) disclosing general methods of dating decision processes online.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458